DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statements (IDS) submitted on the following dates are in compliance with the provisions of 37 CFR 1.97 and are being considered by the Examiner: 11/13/20.

Specification
3.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:

AUTOMATICALLY LABELING CAPABILITY FOR TRAINING AND VALIDATION DATA FOR MACHINE LEARNING

Drawings
4.	The drawings are objected to because:
Labels “707” with box “Auto-label the approximated label to the input training or validation data” as used in Figure 7 and paragraph [00116] are mismatched.  It appears to the examiner that S(pecification) 709 refers to F(igure) 707 with box “Auto-label the approximated label to the input training or validation data”.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
5.	Claims 8 and 18 are objected to because of the following informalities:
Claim 8 (line 2), "second confidence condition" should be changed to --the second confidence condition--.
Claim 18 (line 2), "second confidence condition" should be changed to --the second confidence condition--.


Allowable Subject Matter
6.	Claims 1-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, the prior art of the record fails to show or fairly suggest a method, comprising:
performing a confidence upgrade check on the subset of candidate data by:
performing a data consistency check by generating augmented data from each candidate data from among the subset of candidate data, wherein the generated augmented data are used as inputs into the first neural network to determine a first confidence condition for each of the subset of candidate data,
inputting the subset of candidate data into a second neural network that is trained using data from an environment to determine a second confidence condition, wherein the second neural network is a version of the first neural network overfitted to the environment, and
performing a clustering on the subset of candidate data, wherein results from the clustering on the subset of candidate data are used as inputs into a third machine learning approach to determine a third confidence condition; and
automatically labeling, as training data, the subset of candidate data from among the subset of candidate data in accordance with a confidence level label based on the first confidence condition, the second confidence condition, and the third confidence condition.

Claims 2-10 are allowed as being dependent from claim 1.
Claim 11 is an apparatus claim corresponds to method claim 1; therefore, claim 11 is allowed for the same reasons given in claim 1.
Claims 12-20 are allowed as being dependent from claim 11.
Claim 21 is allowed for the same reasons given in claim 1.


Conclusion
7.	This application is in condition for allowance except for the following the objections to specification, drawing and claims 8 and 18 as indicated above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee et al. (US-2007/0143284-A1) discloses constructing learning data, capable of efficiently constructing learning data required in statistical methodology used in information retrieval, information extraction, translation, natural language processing, etc. An automatic tag attaching unit attaching tags to a raw corpus automatically using the plurality of generated learning models to thereby generate learning data candidates. The learning data added as above is input to a machine learning unit to thereby generate new learning models, which enables auto tagging with higher accuracy (Abstract, [0003], [0040], [0043], [0082]). 
Ghosh et al. (US-2015/0356457-A1) discloses a computer generates labels for machine learning algorithms by retrieving, from a data storage circuit, multiple label sets that contain labels that each classify data points in a corpus of data. A label set comparison module configured to: retrieve, from a data storage circuit, multiple label sets that contain labels that each classify data points in a corpus of data; generate a graph that includes a plurality of edges, each edge between two respective labels from different label sets of the multiple label sets. Label sets include two label sets (Fig. 2 and Abstract, [0004-0005], [0032]).
Vaca Castano et al. (US-2017/0169315-A1) discloses a dropout layer offers a regularization technique for reducing network over-fitting on the training data by dropping out individual nodes with a certain probability. A high value in the convolutional layer indicates a strong filter response. It implies with high confidence presence of a locally connected structure. The stronger the filter response in a local region, the higher the probability of an object being present (Fig. 1 and [0025], [0049]), [0053]).
Mau Sandra (WO-2017/134519-A1) discloses training image classification models based on training images associated with multiple classes (with class labels) and classifying images into multiple classes (with class labels) using the trained image classification models. The method further includes classifying training images into one or more classes using a deep convolutional neural network, and comparing the classification of the training images against labels associated with the training images. The convolutional neural networks that use softmax activation at the classification layer require mirtually exclusive classes/labels (Fig. 1 and [0009], [0040]), [0056]).
Kim Joeng Hee (KR 20180120061) discloses an artificial neural network model learning method and a deep learning system which allow a user to efficiently learn specific data without defined maximum and minimum values. It is suggested to measure the similarity between the data labeled with good class and the data labeled with bad class and regard it as noise data if the similarity is high. In the present invention, the backward selection is applied to the SVM to select the main features and then applied to the learning algorithm (Fig. 7 and Abstract, [0237], [0242]).
Mensink et al. (US-2012/0269436-A1) discloses a system and a method are provided for labeling images and for generating an annotation system. The labeling method includes providing a graphical structure, such as a tree structure, which graphically represents predictive correlations between labels in a set of labels. The predictive correlations can, for example, estimate the likelihood, in a training set, that knowing one label has a given value, another label will have a given value (Abstract).

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LE whose telephone number is (571)272-5330. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL LE/Primary Examiner, Art Unit 2619